Citation Nr: 0717231	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  06-30 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
residuals of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from April 1947 to March 1952 
and from March 1952 to April 1958.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

In April 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge in Washington, DC.  
The transcript of the hearing is associated with the claims 
file and has been reviewed.  The veteran's August 2006 RO 
hearing transcript is also of record and has been reviewed.   

Based on an April 2007 motion, this appeal has been advanced 
on the docket because of the veteran's advanced age.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  By an unappealed March 2005 rating decision, the RO 
determined that no new and material evidence had been 
presented and denied the veteran's claim to reopen his 
service connection claim for residuals of a head injury.  The 
RO explained that no information on the veteran's reported 
admission to the hospital in 1953 could be verified by the 
National Personnel Records Center (NPRC) and private 
treatment reports submitted in connection with the veteran's 
claim were negative for complaints or diagnosis of residuals 
of a head injury.  

3.  Evidence received subsequent to the March 2005 RO rating 
decision is evidence not previously submitted that relates to 
an unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and presents a reasonable 
possibility of substantiating the claim.

4.  The evidence of record shows that the veteran's current 
headaches are residuals of a head injury sustained during his 
military service.  


CONCLUSIONS OF LAW

1.  The March 2005 RO rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2005).   

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for residuals of a 
head injury is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 
7105(c) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 3.159, 
20.302, 20.1103 (2006).  

3.  Residuals of a head injury manifested by headaches were 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    
  
In light of the full grant of benefits sought on appeal in 
this decision for reasons explained in greater detail below, 
no further notification or assistance is necessary to develop 
facts pertinent to this claim.  Any notice defect with 
respect to the elements of degree of disability and effective 
date will be addressed by the AOJ when effectuating the award 
of benefits.  


II.	New and Material Evidence

Legal Criteria
 
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  The 
definition of "new and material evidence" was revised in 
August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45, 620 (Aug. 29, 
2001).  

As the veteran's application to reopen his claim for 
entitlement to service connection was initiated in July 2005, 
the revised definition of "new and material evidence" is 
applicable to his claim.

Analysis

In the March 2005 rating decision, the RO determined that the 
veteran had not submitted new and material evidence.  The RO 
explained that no information on the veteran's reported 
admission to the hospital in 1953 could be verified by the 
NPRC and private treatment reports submitted in connection 
with the veteran's claim were negative for complaints or 
diagnosis of residuals of a head injury.  It is noted that 
the RO previously denied the veteran's service connection 
claim for residuals of a head injury in April 2003 rating 
decision because the evidence did not show that the existence 
of the claimed disorder.  The RO explained at that time that 
the veteran had not submitted current medical evidence 
showing a diagnosis of residuals of a head injury and had not 
submitted medical evidence showing that claimed residuals of 
a head injury first began or worsened during military 
service.  The veteran received notification of the latest 
denial of his claim and his appellate rights in March 2005 
correspondence; however, he did not indicate an intent to 
appeal the decision at that time and the decision became 
final.  The Board notes that the evidence of record at the 
time of the March 2005 rating decision included the 
separation examination report dated in April 1958, DD Form 
214, private treatment records from July 2002 to January 
2004, four morning reports from the Medical Company of the 
3rd Infantry Division which include no references to the 
veteran, written statements from the veteran and/or his 
representative from November 2001 to December 2004, an 
October 2002 VA Form 10-7131, and VA 3101 Prints dated in May 
2002 and April 2003, respectively, note that the veteran's 
service medical records are fire-related and that no sick 
reports after March 13, 1953 were found for the veteran.    

The evidence received since March 2005 consists of VA 
treatment records dated from July 2005 to October 2005, the 
August 2006 RO hearing transcript, the April 2007 Board 
hearing transcript, the September 2005 letter from the NPRC 
noting that the veteran's service medical records are fire-
related and a search for clinical records for 1955 in 
Wurzberg, Germany yielded no results because the center did 
not have any records prior to 1959, and written statements 
from the veteran and/or his representative from July 2005 to 
September 2006.  As the aforementioned evidence was not 
previously considered by VA prior to the March 2005 rating 
decision, the Board finds that it qualifies as "new" 
evidence.  

After reviewing the new evidence, the Board additionally 
finds that material evidence has been received.  In 
particular, the July 2005 VA treatment record reveals that a 
VA physician included an assessment of "post-traumatic 
headaches by [history] since injury while in Germany 
operations."  The Board further finds that the August 2006 
RO hearing transcript and April 2007 Board hearing transcript 
are material as they cumulatively provide additional details 
regarding the circumstances of the veteran's claimed in-
service injury that were not previously of record at the time 
of the March 2005 denial.
  
In sum, evidence received subsequent to the March 2005 rating 
decision was not previously considered by VA, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  
Indeed, the evidence contains a current diagnosis of post 
traumatic headaches that has been linked by a physician to 
the veteran's report of an in-service head injury as well as 
hearing testimony which provides further detail regarding the 
veteran's claimed in-service head injury. 

Accordingly, having determined that new and material evidence 
has been submitted, the veteran's claim for service 
connection of residuals of a head injury is reopened.







III.	Service Connection for Residuals of a Head Injury

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  

Where the determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay 
persons can provide an eye-witness account of a veteran's 
visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. 
App. 466, 469 (1991) (competent lay evidence concerning 
manifestations of a disease may form the basis for an award 
of service connection where a claimant develops a chronic 
disease within a presumptive period but has no in-service 
diagnosis of such disease).  

Analysis 

The veteran essentially contends that he suffered a head 
injury during a tank accident while performing maneuvers in 
Wurzburg, Germany in 1954 or 1955.  The veteran also asserts 
that he received stitches after the injury, was hospitalized 
for three weeks in the Wurzburg Army Hospital, and has 
experienced recurrent headaches to include dizziness since 
the initial in-service injury.  

There is ample evidence of record showing that the veteran 
currently suffers from headaches.  Indeed, a VA physician 
included an assessment of post traumatic headaches related to 
the veteran's history of injury while participating in 
Germany operations in a July 2005 treatment record.  The 
Board notes, however, that no other current residuals 
asserted by the veteran to be associated with the head injury 
to include residuals of a skull fracture or laceration of the 
forehead have been clinically identified.  

In regard to service, the Board notes that the veteran's 
service medical records are fire-related and attempts to 
obtain other evidence that may document the veteran's 
treatment for his claimed in-service head injury have not 
proven unsuccessful.  Nevertheless, the veteran's DD Form 214 
notes a military occupational specialty of armor basic.  It 
is also noted that the veteran presented hearing testimony in 
August 2006 at the RO and in April 2007 before the Board 
regarding the circumstances involving his head injury in 
service and the Board finds the veteran's account of in-
service head injury credible when considering the 
circumstances and conditions of his service.  While the Board 
recognizes that the veteran's April 1958 separation 
examination report includes no references or findings 
pertaining to the veteran's report of an in-service head 
injury, the Board finds that the absence of such references 
in the separation examination report is not dispositive in 
determining whether the in-service head injury described by 
the veteran actually occurred, particularly when considering 
the unavailability of other medical evidence for that period.

The Board further notes that the evidence of record indicates 
that the veteran's current headaches are related to his in-
service head injury.  As previously noted, a VA physician 
diagnosed post traumatic headaches, which he linked to the 
veteran's account of injury while participating in Germany 
operations in a July 2005 treatment record.  The veteran 
himself has also reported in the aforementioned RO and Board 
hearings that he has experienced recurrent headaches since 
the head injury he sustained during service.  The veteran is 
considered competent to report the manifestations of his 
disorder.

Although the Board observes that the veteran has 
characterized his headaches as migraine headaches at various 
times during the course of this appeal, the competent medical 
evidence of record contains no clinical diagnosis of migraine 
and the record reflects that the veteran does not have the 
requisite medical expertise to diagnose the disorder of 
migraine or offer a competent opinion regarding its cause.  
Thus, the Board affords the veteran's assertions that he 
suffers from the disorder of migraine as a result of his in-
service head injury no probative value.      

In sum, the evidence shows that the veteran currently 
experiences recurrent headaches as a residual of his in-
service head injury.  Therefore, the Board finds that service 
connection for residuals of a head injury manifested by 
headaches is warranted.      


ORDER

New and material evidence has been presented to reopen the 
veteran's claim for entitlement to service connection for 
residuals of a head injury.

Service connection for residuals of a head injury manifested 
by headaches is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


